Title: From John Adams to Boston Patriot, 25 January 1810
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, January 25, 1810.
				
				
During my absence, which was nearly through the whole month of July, the following state papers were translated by the gentlemen of my family, whom I left in Holland, and transmitted to Congress, or to be kept for me to sign, according to my directions after my return.

Amsterdam, 5th July, 1781—“The following is an extract from the registry of the Resolutions of their high Mightinesses the States General of the United Provinces of the Low Countries:—

Thursday, June 28, 1781.—His Serene Highness, the Prince of Orange and Nassau, having appeared in the Assembly, made to their High Mightinesses the following proposition:—

High and Mighty Lords, I have judged necessary to represent to your high Mightinesses, to examine with the greatest care, if, since the present troubles have arisen, proper attention has been paid to the placing the Marine of the State in that situation that it had been able to act efficaciously against an enemy, particularly one so strongly armed by sea as the kingdom of G. Britain is; or if any negligence or supineness hath had place in that respect; and in that case to what it ought to be attributed; and to the end to receive the necessary information on that head to write to the respective Colleges of the Admiralty, that they may make report and declare how many vessels they had in 1776, and how many were then equipped, and with how many men; what they have done since the English have begun to molest the ships of the inhabitants of this country, employed in the West-India trade, under pretext of the disputes arisen with their Colonies in North America; and by consequence from the end of the year 1776 and the beginning of 1777, to place themselves as much as was possible, and in their power, in a state to protect the commerce of this country; and what they have done since the troubles have begun in Europe; and that if it was to be feared the republic would have a share in them, to put it, as much as depended on them, in a state not only of protecting her commerce, but also to be able to assist in defending the country and in attacking the enemy; if they have been able to effect that which has been resolved by your high Mightinesses for this object; or if there has been a negligence in this respect, and in that case, for what reasons they have not executed these resolutions; if it has been possible for them to furnish the ships put in commission and equip them; to the end that it may appear from whence it arises that the republic finds itself in so deplorable a state of defence by sea, which is certainly the point the most interesting in this war, and upon which all the inhabitants of this republic have an eye.

Although on this occasion I make only mention of the defence by sea, I esteem it necessary to represent to your high Mightinesses, that I am very far from avowing by that, that the land forces of this State are sufficient to assure us that the country is in a respectable state of defence by land.

I do not think myself under the necessity of justifying my conduct, and that your high Mightinesses are ignorant of the efforts I have made since my majority, to place everything which regards the republic in a respectable posture of defence; nevertheless I have thought it in my power to represent to your high Mightinesses that I have on more than one occasion given it as my opinion, that the republic ought to be placed not only by land, but also by sea in a proper state of defence, to the end to be able to maintain its liberty and independence, and not to be obliged to take measures contrary to the true interests of the dear country, but conformable to those of a power from whose menaces it has at length more to fear, because it is not in a state to resist it. It is for that reason that even in the beginning of 1771, I have given to understand that the deputies of the Province of Holland and W. Friesland had proposed in the Assembly of your high Mightinesses, by the express orders of the gentlemen the States, their constituents, to cause to be formed a petition for the construction of twenty-four vessels of war: that I have not neglected to insist upon all occasions, as well upon the re-establishment of the marine as upon the augmentation of the land forces, and to press particularly more than once the conclusion of the petition for the construction of vessels: it is for the same reason that in the beginning of the year 1775, upon occasion of the exertions made by the gentlemen, the commissioners of your high Mightinesses, for the affairs of war, with some members of the council of State, to conciliate the different sentiments of the respective confederates, in regard to the plan of augmentation of the land forces, proposed by the council of State, the 19th of July, 1773, I have made a conciliatory proposition to this purport, viz.—“That the sum for the department of war should be fixed at 600,000 florins for the marine, and to make amends for that, that the sum of one million five hundred thousand florins, demanded in 1773, for an augmentation to be made of the land forces, should be reduced to 900,000 florins, which proposition was embraced at that time by the gentlemen of the States of Guelderland, Friesland, Overyssell and Groningen, but hath had no farther operation.

I shall not alledge here the entreaties that I have annually made with the council of State by the general petition, but shall communicate only to your high Mightinesses that proposition that I have made to the assembly of the gentlemen, the states of Holland and West Friesland, the 10th of March, 1779, which is of the same tenor with the letter I wrote the same day, to the gentlemen, the states of Guelderland, Zealand, Utrecht, Friesland, Overyssell and Groningen; a copy of which I have the honor to remit to your high Mightinesses. I cannot disguise, that in my opinion it was to have been wished, that what I then proposed had been more attended to; since I dare assure myself, that if the republic had found it good, at that time to have caused to be armed fifty or sixty vessels well equipped and provided with every necessary, whereof not less than twenty or thirty should have been of the line, and to have augmented the land forces to fifty or sixty thousand men on foot, it would not have found itself in its present unhappy circumstances, but it would have been respected as an independent state by all the powers; it would have been able to maintain the system of neutrality which it had embraced; and it would have seen itself in a state to promise itself with reason, under the divine benediction, that in giving great weight to the side to which it should be joined, it would not have been to be feared that any power whatsoever would have attacked it, but that it would have been managed by each; and that her friendship being sought by each, and not giving to any one of them just causes of complaint, it would have obtained the esteem and confidence of all the powers, which would have produced the best effects for the true interests of this State: certainly, and in every case, if it had been attacked in an unjust war, to which a State is always exposed, it would have seen itself in a state to make an opposition with hopes of success, and of obliging the enemy to seek the friendship of this State upon honorable terms for the republic.

Letter of his serene highness to the Lords the states of Guilderland, Zealand, Utrecht, Friesland, Overyssell, and Groningen.—

Hague, March 10th, 1779.Noble and Mighty Lords, intimate and good Friends,We think ourselves obliged to communicate to your noble mightinesses, our sentiments, respecting one of the most important objects of your deliberations, to wit: We are very far from judging that it would be expedient that this republic shall renounce the lawful rights which appertain to its inhabitants, in virtue of solemn treaties: we think on the contrary that they ought to be maintained by all the means that providence hath placed in the hands of this republic; but that it belongs only to your noble Mightinesses and to the noble mighty Lords, the states of the other provinces to decide when it is time, that their high Mightinesses ought to take the resolution of granting an unlimited protection to their commercial inhabitants, and that their high Mightinesses, not having engaged themselves by any treaty whatsoever with any foreign power to protect all branches of commerce, without distinction, no one hath a right to exact from them, that in granting protection they ought to grant it to all vessels without distinction; without leaving to their prudence to decide, whether they are in a condition to protect all the branches of commerce, and whether, if they can do it in the present moment, without hazarding important interests and exposing themselves to the greatest danger.

We think then, that in this case it will be proper to pay no regard to any thing else, than the true interests of the republic: and it is for that reason, that before a final resolution is taken to convoy vessels loaded with wood, it would be necessary to examine the state of the republic, both by land and sea. In our opinion nothing will be more expedient for this republic, than an exact and punctual neutrality, without prejudicing the treaties it has with foreign powers: but we think that to maintain & support it efficaciously, and not only so long time as it may please one of the belligerent powers, not to require of the republic in a violent and threatening manner that it take a part; that it will be proper that the republic be put in an armed state. That to this end it will be necessary to equip at least fifty or sixty vessels, not less than twenty or thirty of them to be of the line; and to augment the land forces to fifty or sixty thousand men; and that the frontier places should be put in a proper state of defence, and the magazines provided with the requisite munitions of war. In which case we are of opinion that the republic would be respected by all the powers, and could do without obstacle what is permitted by the treaties, or would not be prevented from doing and acting, what it should judge proper for its true interests.

 For these reasons we judge that the fidelity we owe to our dear country, require us to offer this consideration to the enlightened minds of your noble Mightinesses and to give your noble Mightinesses the deliberation of it, to take a resolution to the end, that by the construction of a considerable number of vessels, and particularly of the line, the marine may be reinforced; and that by the augmentation of the monthly pay, or premiums, or by such other arrangements, as your noble Mightinesses, and the lords the states of the other provinces shall judge proper, it may be effected, that the sailors necessary to equip them be procured, and that at the same time your noble Mightinesses grant the sums for the necessary augmentation to the end to carry the land forces to the number of fifty or sixty thousand men, and for the petitions respecting the fortifications and magazines.

When your noble mightinesses and the lords the states of the other provinces shall have done that, and this reinforcement both by sea and land shall have been carried into execution, we think that this is the epoch, when the republic may to advantage and as an independent state take the resolution of maintaining the rights which appertain to their inhabitants according to the treaties and particularly that of marine in 1674; but before that the republic is put in a respectable state of defence, we should fear, that a resolution to take under convoy all vessels indiscriminately, according to the letter of the said treaty, and particularly vessels loaded with ship timber might have very bad consequences for the true interests of this state, and expose the honor of its flag to an affront.

And it is for this reason, we are of opinion, that it would be proper that it should be resolved by an ulterior resolution, that the vessels loaded with masts, knees, beams and other kinds of wood necessary to the construction of ships of war, should not be taken under convoy, before an equipment of fifty or sixty vessels, not less than twenty or thirty of them of the line, is ready; and before having augmented the land forces to fifty or sixty thousand men of foot: but that in the mean time, to the end to protect as much as possible, the general commerce of this country, without exposing the important interests of the state. The necessary convoys, as they were announced, shall be granted to all other vessels, not loaded with contraband effects, to the end that all the branches of commerce may not be suspended and left without protection, during the time of the deliberation upon the protection of one branch only. We expect, that when the republic shall be put into this armed state, all the powers will leave her to exercise the right which belongs to her of keeping an exact neutrality and of observing also on their part every thing which the treaties it hath made may require of her, &c.

Which having been deliberated their high mightinesses have thanked his serene highness for the said proposition, regarding it as a new mark of his assiduous zeal and solicitude for the interests of the state, in declaring that their high mightinesses, acknowledge with gratitude all the efforts that his serene highness hath employed, since his majority, and in particular since the commencement of the war between the two neighboring kingdoms, to put the republic in a proper state of defence, both by sea and land, and could have well wished that these efforts might have had the desired effect in every respect. And besides it hath been found good and resolved that, conformably to the proposition of his serene highness, it shall be notified to the respective colleges of the admiralty in sending them a copy of the said proposition, that they may make report and render an account how many vessels they had in 1776, in what condition they were, and how many of them were equipped with the number of men; afterwards, what they have done, since the English have begun to molest the ships of the inhabitants of this country trading to the West Indies, under pretext of disputes arisen with their colonies in North America, and thus from the end of the year 1776, and at the beginning of 1777, to put themselves in a condition, as much as was possible, and in their power to protect the commerce of this country: and what they have done since the troubles have begun in Europe, and that it was to be feared the republic would become a party, to put themselves in a condition for what depended on them, to protect not only their commerce, but also to be able to aid in defending the country and attacking the enemy: if they have been active to carry into effect, what your high mightinesses have resolved upon this subject, and if any negligence hath had place in this regard, and in this case, for what reason they have not executed these resolutions; if they have been in the possibility of supporting and equipping the vessels put in commission to the end that it may appear, to what we ought to attribute the present situation.”

Amsterdam, July 7, 1781—was transmitted to Congress “the following Resolution was passed at the Hague the second of this month by their high mightinesses the states general respecting the duke of Brunswick.

Heard the report of Messrs. de Linden, de Hemmen and the other deputies of their high mightinesses for marine affairs, who, in consequence, and conformity to a commissorial resolution of their high Mightinesses of the 21st of last month, have examined a letter of Mr. the duke of Brunswick, dated at the Hague the same day, and containing serious complaints upon the proposition, that the gentlemen the deputies of the city of Amsterdam have made to his higness, after that many calumnies and atrocious accusations had been circulated against him in public: upon which having deliberated, it hath been found good and resolved,

That, saving the deliberations of the lords the states of the respective provinces upon the complaints relative to the proceeding of the gentlemen, the deputies of Amsterdam, their high mightinesses, not being able to see with indifference that my lord the duke Brunswick, in quality of field marshal of this state, be publicly accused in so enormous a manner, it may from this time be declared, as it is declared by the present, that it is not manifest to their high mightinesses that there are any reasons, which could furnish any grounds for such accusations and suspicions of bad faith and of corruption, as have been alledged to the charge of my lord the duke and that have been circulated abroad in anonymous writings, defamatory libels and dishonorable reports: that on the contrary their high mightinesses regard them as false and injurious calumnies spread with design to disgrace and wound the honor and reputation of my lord the duke, whilst that their high mightinesses hold the said lord the duke entirely innocent and exempt from the blame with which the libels and reports alledged, endeavor to disgrace him.

That, in consequence, the gentlemen the states of the respective provinces should be required by writing, and that it should be submitted to their consideration, if they cou’d not find it good, each in their provinces, conformably to the placarts of the country, to make the necessary regulations to restrain the authors, printers, and distributers of such like defamatory libels, and malicious and calumnious writings, by which the said lord the duke is so sensibly attacked and wounded in his honor and reputation.”

Amsterdam, July 7, 1781, was transmitted to congress,—“under the head of Petersburg there is the following article.

On the 8th of June, the minister of the court of Versailles had a conference with the count Osterman, vice chancellor of the empire and remitted to him a memorial containing representations upon the continual proceedings of the English against the commerce and navigation of neuters; upon the little activity of these last to prevent these arbitrary proceedings, and supporting thereby the principles of their declarations made to the belligerent powers, and the convention of neutrality, which has been agreed upon between them: upon the prejudice which must necessarily result from it, to the whole world: and upon the desire that the king his master has that it should be remedied by the vigorous co-operation of her imperial majesty; seeing that, without that the said association of neutrality, would turn only to the advantage of the enemies of France; and that the king, who to this moment has confined himself exactly to the principle of the abovementioned declaration and convention of neutrality, would see himself, though with regret, in the indispensable necessity of changing in like manner, the system which he had hitherto followed with respect to the commerce and navigation of neuters, and of measuring and regulating it upon the conduct which the English shall allow themselves, and which was so patiently borne by the neuters: objects, in regard to which his majesty has nevertheless judged it his duty to suspend his final resolution, until he can concert upon this subject with her imperial majesty.

Mr. Dana left Amsterdam this day and is gone to Utrecht; and from thence he will proceed on his journey to Petersburg without delay. Mr. Jennings does not accompany him.”

Amsterdam, July 10, 1781: “On Wednesday, the fourth of July, Mr. de Linden Blitterswyk, presiding in the assembly hath related and acquainted their high mightinesses that Mr. the duke of Brunswick had been with him that morning and given him to understand, that he had been informed of the resolution that their high mightinesses had taken, the second of July, upon the letter that he had had the honor of remitting to them the 21st of June last: that he was extremely sensible of the marks of confidence and affection that their high Mightinesses had been pleased to give him upon this occasion, and that in an affair, to the subject of which he had not directly carried his complaints to their high mightinesses; that he was nevertheless, not less persuaded that the intention of their high mightinesses could not be by that to let the affair rest provisionally, much less that thereby they should have satisfied the respectful demand and requisition contained in his said letter, by which he had required an exact and rigorous examination, and demanded for that purpose of their high mightinesses such steps as had been more amply mentioned in that letter: and that then only he had required such a justificatory resolution and satisfaction as had been afterwards demanded by that letter: that he ought to insist upon that so much the more, as by that provisional resolution, as taken without previous inquiry, one could by no means think him purged from the blame and affront which had been offered him: for which reason he had conceived that he could and ought to implore the resolution of all the high confederates themselves, as he still continued to implore it with entreaty, praying Mr. de Linden as president of the assembly of their high mightinesses to be pleased to acquaint them with it.

Which having been deliberated it hath been resolved and concluded to pray by the present, the gentlemen the deputies of the respective provinces to be pleased to acquaint the gentlemen, the states, their principals, with the above, to the end that in the deliberations upon the letter of the duke of Brunswick, such reflections may be made upon the above, as they shall judge proper.”

Amsterdam, July 13, 1781, was transmitted to Congress—“The following Placart has been published and posted up at Utrecht.

We, the States of the Province of Utrecht, make known, that we have learned with very great displeasure and indignation, that divers turbulent spirits, particularly of late, instead of conducting themselves peaceably as good inhabitants of the State, and leaving and confiding the care and direction of the public affairs of their dear country to the high and lawful Sovereign of these countries, and to those to whom the high Sovereign hath committed any administration of them, without meddling in this respect to excite or cherish any discord or divisions, feared not, not only by discourses and reports disadvantageously and maliciously invented, but also by the composition, publication and distribution among the people of Pasquinades, scandalous pamphlets, or libels, verses, prints and other like things, upon the conduct of the high Sovereign, or the administration and direction of those who are invested with any great or small posts or employs, to form scandalous reflections and malicious insinuations and calumnies, without foundation, proceeding only from a spirit of malignity and of party: and that in particular, such malicious persons have not feared to do it with respect to the person of his serene Highness, the Duke of Brunswick, Field Marshal in the service of this State. All suchlike malicious and calumnious undertakings and practices, tending only to excite and cherish broils, discord and division, and to blemish the honor and reputation of persons of high and less rank; and as particularly in this juncture, their consequences cannot but be altogether pernicious; it is, for this reason thought proper to remedy them efficaciously, as that hath been also done by divers precedent Placarts; for these causes we have found good to interdict and prohibit most expressly and in a manner the most serious, as we do interdict and prohibit by these presents, the making, printing, selling, distributing and spreading abroad any kind of scandalous or defamatory libels, verses, or prints, under what name or title soever they may be done, with or without the name of the author or printer; or of introducing or spreading in this province like works made and printed elsewhere; whether they tend to the prejudice of the high Sovereign or of the said Lord, the Duke of Brunswick, or of any other person of high or less rank in the service of this State, under penalty of confiscation of all the copies printed, which shall be found in this province, and of a fine of a thousand florins, as well for the author as the printer, distributor, introducer or seller, to be paid each time; and moreover to be punished and corrected at discretion, according to the exigency of things; to apply the said fine, one third to the officer who shall make the prosecution, one third to the profit of the informer, whose name shall be kept secret if he requires it, and one third to the profit of the poor of the Deaconship of the place, where the prosecution shall be made.

We ordain and command, moreover, all Officers and Judges of the city, towns, and countries of this Province, without exception, as we ordain and command by these presents, to execute strictly and precisely, and to cause to be executed our present Placart, according to its form and tenor, without any dissimulation or connivance. And to the end that no person may pretend ignorance of it, this placart shall be published and posted up, every where, where it belongs. Done at Utrecht, July 4, 1781. J. H. Comte De Rechteren. 

				
					John Adams.
				
				
			